Citation Nr: 0734831	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Evaluation of right elbow olecranon bursitis, currently 
rated as non-compensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1997 to July 2001, 
and from August 2002 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in April 2007.  A 
transcript of her hearing has been associated with the 
record.

The issue of a higher evaluation for right elbow olecranon 
bursitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no disability stemming from findings of cervical 
dysplasia in service.

2.  A respiratory disability due to disease or injury was not 
manifested in service and is unrelated to the veteran's 
service.




CONCLUSIONS OF LAW

1.  A disability related to findings of cervical dysplasia 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A respiratory disability due to disease or injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in July 
2004, after the enactment of the VCAA.  

A July 2004 letter asked the veteran to identify evidence 
supportive of her claim.  The various types of evidence she 
might submit or identify were discussed.  The evidence of 
record was listed.  The veteran was told how VA would assist 
her in obtaining evidence.  The evidence necessary to 
substantiate a claim for service connection was discussed.

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examination has been 
carried out.  The veteran was afforded the opportunity to 
testify before the undersigned.  She has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  The Board notes 
that at the veteran's April 2007 hearing, the undersigned 
held the file open so that the veteran could submit current 
evidence.  Such actions by the Board comply with VCAA and 
38 C.F.R. § 3.103.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2007).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

	Cervical Dysplasia

Service medical records reflect that a low grade squamous 
intraepithelial lesion and mild dysplasia were noted in 
October 1997.  Subsequent colposcopy in November 1997 
resulted in a final diagnosis of scanty fragments of benign 
endocervical mucosa showing focal chronic inflammation and 
squamous metaplasia, with no evidence of dysplasia.  A 
September 1998 treatment record shows an assessment of 
persistent low grade squamous intraepithelial lesion (LGSIL), 
managed conservatively.  In October 1999, there was no 
evidence of cervicitis.  The veteran was advised to follow-up 
pending a pap smear.  On examination in January 2001 no 
cervical lesions were detected.  Repeat colposcopy in January 
2001 revealed acetowhite epithelium (AWE) in the vaginal 
mucosa.  Mild squamous dysplasia was assessed.  On colposcopy 
in March 2001, the veteran's cervix was essentially normal 
appearing, but the possibility of cervical intraepithelial 
neoplasia (CIN) was suggested.  A subsequent record indicates 
vaginal intraepithelial neoplasia.  

On VA examination in January 2005, the veteran reported that 
she had been diagnosed with "cervical cancer" at age 18.  
She noted that she had undergone several colposcopies and had 
been advised to have a hysterectomy.  She related that she 
was given "experimental" creams and had no abnormal pap 
smears since then.  She reported that her last annual 
examination in November 2004 had resulted in a normal pap.  
The assessment was history of abnormal pap smears with 
colposcopies in the past.

At her April 2007 hearing, the veteran testified that the 
trial medication she was given while stationed at Grand Forks 
Air Force Base seemed to have cleared up her dysplasia.  She 
stated that she had regular check ups and that to her 
knowledge, the dysplasia had not recurred.  She indicated 
that she knew of no residuals from the colposcopies.  

Upon careful review of the record, the Board has determined 
that service connection for cervical dysplasia is not 
warranted.  In this regard, the Board notes that there is no 
current diagnosis of a disability related to the finding of 
cervical dysplasia in service.  The medical evidence does not 
demonstrate that the veteran has any disability related to 
cervical dysplasia, and the veteran herself has denied that 
she has such a diagnosis.  In summary, the veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show a presently existing disability 
stemming from findings of cervical dysplasia in service.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  Accordingly, 
service connection for cervical dysplasia is denied.

	Respiratory Disability

Service medical records show that in October 2000 the veteran 
complained of shortness of breath, especially after physical 
activity.  She related that the difficulty breathing had 
existed since April 2000 when she had a miscarriage, and 
persisted afterwards.  EIA was suspected.  Albuterol was 
prescribed.  On followup in October 2000, the veteran stated 
that the medication was working.  Pulmonary function testing 
in November 2000 was normal.  The provider indicated that if 
asthma was a consideration, a Methacholine challenge study 
would be helpful.  A subsequent Methacholine study in 
December 2000 resulted in the conclusion that the veteran did 
not have the criteria based on the study to warrant a 
diagnosis of asthma.  The veteran denied shortness of breath 
on examination in January 2002.  She also denied such 
symptoms in July 2002.  

An August 2004 report by K.L., M.D. notes the veteran's 
report of difficult breathing since 2000.  Dr. L. stated that 
she did not have an explanation for the symptoms.  

A September 2004 report by Dr. L. indicates the veteran's 
report of an inability to take a complete normal breath.  She 
stated that she felt like something was choking her and that 
something was in her chest.  Dr. L. noted that the veteran 
had experienced similar symptoms for quite a few years and 
had undergone significant and extensive work ups.  The 
veteran denied chest pain and other symptoms.  She noted that 
her shortness of breath most often occurred while she was 
sitting at rest.  The assessment was depression and anxiety.  
Dr. L. indicated that she could not prove that there was 
nothing organic occurring, but that with a history of 
extensive work up she doubted that there was anything going 
on.  She noted that most of the veteran's symptoms were 
unusual to be connected to any medical disease, indicating 
that the symptoms occurred only when the veteran was sitting 
at rest.  

A VA examination was carried out in January 2005.  The 
examiner noted that the veteran had suffered a miscarriage in 
2000, and that during that pregnancy she had developed 
shortness of breath.  She veteran related that prior to the 
pregnancy, she was an avid runner.  She reported symptoms at 
rest, and that she felt as if she had to keep opening her 
mouth wide and yawn or gasp for a breath.  She related that 
she developed dyspnea with climbing stairs.  She noted that 
diagnostic studies in service did not result in a diagnosis.  
On examination, respiration was even and unlabored without 
the use of accessory muscles.  The veteran's lungs were clear 
to auscultation.  There was no clubbing or cyanosis.  The 
assessment was history of exertional dyspnea, with no 
diagnostics to confirm and negative objective examination.  

An April 2005 report by Dr. L. indicates that the veteran was 
again evaluated for shortness of breath.  The assessment was 
chronic and longstanding shortness of breath, which was very 
unpredictable and intermittent.  Dr. L. noted that an 
echocardiogram was negative.  The veteran refused a CAT scan 
of her chest.  

An April 2005 report by S.R.S., M.D. indicates that the 
veteran was being seen by Dr. L., who did not feel that she 
had any evidence of pulmonary disease or cardiac disease.  

VA pulmonary function tests in May 2006 revealed normal 
spirometry.  

A September 2006 VA treatment note indicates the veteran's 
report of running three miles up to three times per week.  
She noted that sometimes she had to stop early due to 
respiratory difficulty.  She related that she had been told 
that she had exercise induced asthma, but that her symptoms 
also seemed to occur at rest.  The assessment was episodic 
shortness of breath.  The veteran was prescribed an albuterol 
inhaler.  Mild restriction was noted on VA pulmonary function 
tests conducted in September 2006.  

In March 2007 the veteran again complained that she had 
difficulty getting a deep breath.  The provider noted that 
several inhalers had been tried with no effect.  The 
assessment was dyspnea.  

An April 2007 report from K.L., M.D. indicates the veteran's 
complaints of shortness of breath since 2000, in addition to 
abdominal pain in the previous week.  The veteran provided a 
history of various tests which had been negative.  
Objectively, the veteran's lungs were clear.  The assessment 
was epigastric pain with shortness of breath.  Dr. L. 
indicated that the veteran's symptomatology was vague and 
suggested that it might indicate gallbladder disease.

At her hearing in April 2007, the veteran described her 
history of shortness of breath.  She acknowledged that the 
condition had no diagnosis but stated that it was affecting 
her life.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for a 
respiratory disability is not in order.  In this regard, the 
Board notes that numerous work-ups and tests, during service 
and subsequent thereto, have not resulted in a diagnosis of a 
respiratory disability.  In fact, the veteran has 
acknowledged that there is no diagnosis associated with her 
claimed shortness of breath.  In essence, the veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show a presently existing respiratory 
disability related to her complaints of shortness of breath.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The grant of service connection requires competent medical 
evidence to establish a diagnosis and relate the diagnosis to 
the veteran's service.  There is no competent evidence 
linking a respiratory disability to an in-service disease or 
injury.  Even if the Board were to accept her reports of 
shortness of breath and the September 2006 report of mild 
restriction as indicative of disability, there is no 
competent evidence that there is underlying disease, injury 
or pathology.  In reaching its conclusion, the Board has 
considered the veteran's assertions; however, she is a 
layperson, and her own opinion regarding onset or cause is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Federal Circuit has noted that basic entitlement to 
disability compensation derives from two statutes, both found 
in title 38, sections 1110 and 1131, the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 
1131.  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
As note above, there is no proof of disease or injury.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  Accordingly, 
service connection for a respiratory disability is denied.


ORDER

Entitlement to service connection for cervical dysplasia is 
denied.

Entitlement to service connection for a respiratory 
disability is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim for a higher evaluation for 
right olecranon bursitis.

The veteran asserts that her right elbow disability is 
exacerbated by her job, which largely consists of typing.  
She indicates that her productivity is impacted due to pain 
from her elbow.  

A September 2006 VA treatment record reflects the veteran's 
complaint of right elbow discomfort with paresthesias going 
down the arm, occurring three times per week and lasting for 
a minute at a time.  The assessment was ulnar nerve symptoms.  
It is unclear whether the ulnar nerve symptoms are related to 
the veteran's right olecranon bursitis.  The Board concludes 
that an examination is required to determine the current 
level of disability caused by right olecranon bursitis.

Schedule the veteran for a VA examination 
of right elbow.  All clinical impairment 
should be identified, to include whether 
any neurological findings are related to 
the service-connected olecranon bursitis.  
Any functional impairment caused by the 
disability should be discussed, to 
include pain and limitation of motion.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


